Citation Nr: 0004425	
Decision Date: 02/18/00    Archive Date: 02/23/00

DOCKET NO.  98-09 669	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, Philippines


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
left shoulder disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

INTRODUCTION

The veteran had prewar service from September 1941 to 
December 1941, beleaguered service from December 1941 to 
1942, and recognized guerrilla service from February 1944 to 
August 1945.

The veteran's claim for entitlement to service connection for 
a left shoulder disability has been before the Board of 
Veterans' Appeals (Board) six times previously, in March 
1954, January 1956, April 1971, April 1972, November 1988, 
and most recently in January 1997.  


FINDINGS OF FACT

1.  By decision dated in January 1997, the Board determined 
that the veteran had not submitted new and material evidence 
sufficient to reopen a claim for service connection for a 
left shoulder disorder.  

2.  The evidence received since the Board's 1997 decision is 
duplicative, cumulative or not probative; and is not so 
significant, when viewed in context of all the evidence of 
record, that it must be considered in order to fairly decide 
the merits of the case.  


CONCLUSION OF LAW

Evidence received since the Board determined that new and 
material evidence sufficient to reopen a claim for 
entitlement to service connection for a left shoulder 
disorder in 1987 is not new and material and the claim is not 
reopened.  38 U.S.C.A. §§ 5108, 7104 (West 1991 & Supp. 
1999); 38 C.F.R. § 3.156 (1999). 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Once a claim for service connection has been denied by a 
decision of the Board, that determination becomes final.  New 
and material evidence must be presented to reopen the case 
prior to further consideration of the claim.  See 38 U.S.C.A. 
§§ 5108, 7104(b); 38 C.F.R. §§ 3.156(a), 20.1100, 20.1105 
(1999).

The veteran's claim of entitlement to service connection for 
a left shoulder disability was denied by the Board in January 
1997 on the basis that he had not submitted new and material 
evidence sufficient to reopen his claim.  It was noted a 
claim for entitlement to service connection for a left 
shoulder disability had been before the Board five times 
previously, in March 1954, January 1956, April 1971, April 
1972, and November 1988.  It was further indicated that all 
the evidence presented since the last final denial on any 
basis (either upon the merits of the case, or upon any 
previous adjudication that no new and material evidence had 
been presented), would be evaluated in the context of the 
entire record.  Evans v. Brown, 9 Vet. App. 273 (1996).  In 
the present appeal, the last final disallowance of a claim is 
the January 1997 Board decision.  38 U.S.C.A. § 7105; 
38 C.F.R. §§ 3.104, 20.302, 20.1103 (1999).  Accordingly, the 
Board must review, in light of the applicable law and 
regulations regarding finality, the additional evidence 
submitted since its previous decision disallowing the 
veteran's claim in January 1997.  

The United States Court of Appeals for the Federal Circuit 
has specifically held that the Board may not consider a 
previously and finally disallowed claim unless new and 
material evidence is presented, and that before the Board may 
reopen such a claim, it must so find.  Barnett v. Brown, 83 
F.3d 1380, 1383 (Fed. Cir. 1996); Fulkerson v. West, 12 Vet. 
App. 268 (1999).  "Moreover, once the Board finds that no 
such evidence has been offered, that is where the analysis 
must end."  Butler v. Brown, 9 Vet. App. 167, 171 (1996).

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon a specific matter under consideration, 
which is neither cumulative nor redundant, and which may by 
itself or in connection with evidence previously assembled be 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (1999).

In Manio v. Derwinski, 1 Vet. App. 140, 145 (1991) the United 
States Court of Appeals for Veterans Claims (Court) held that 
the Board must perform a two-step analysis when a veteran 
seeks to reopen a final decision based on new and material 
evidence.  First, it must determine whether the evidence of 
record since the last final disallowance is "new and 
material."  Id..  If it is, the Board must then reopen a 
claim and "evaluate the merits on the veteran's claim in 
light of all the evidence, both new and old."  Id.  See also 
Evans v. Brown, 9 Vet. App. 273 (1996).  

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108.  Thus, when considering a 
request to reopen a claim, the Board must first determine 
whether the evidence is new and material.  Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).  If the Board so 
determines, the claim is reopened and the Board must then 
evaluate the merits of the veteran's claim in light of all 
the evidence, both new and old.  Id.

The Court has held:  The first step of the Manio two-step 
analysis as to a claim to reopen involves three questions:  
(1) Is the newly presented evidence "new" (that is, not of 
record at the time of the last final disallowance of the 
claim and not merely cumulative of other evidence that was 
then of record), see Struck v. Brown, 9 Vet. App. 145 (1996), 
Blackburn v. Brown, 8 Vet. App. 97 (1995); Cox v. Brown, 
6 Vet. App. 459 (1994)?  Question (2):  Is it "probative" of 
the issue which is at hand (Cox and Colvin) (that is, each 
issue which was a specified basis for the last final 
disallowance) (see Struck, supra)?  Question (3):  If it is 
new and probative, then, in light of all of the evidence of 
record, is there a reasonable possibility that the outcome of 
the claim on the merits would be changed?  In Blackburn, the 
Court indicated that affirmative answers to both Questions 2 
and 3 involving the probative nature of the "new" evidence, 
and a reasonable possibility of outcome change, respectively, 
were required, in order for "new" items to be "material."  
Crippen v. Brown, 9 Vet. App. 412, 419 (1996); Evans v. 
Brown, 9 Vet. App. 273, 283 (1996).  New evidence is 
probative, and is material, when it actually tends to prove 
the merits of the claim; that is, it supplies evidence, the 
absence of which was a specified basis for the prior denial.  
Evans v. Brown, at 283-284.  The Federal Circuit has 
invalidated step three of the above analysis, so that it is 
not necessary that the new evidence raises a reasonable 
possibility of change in the outcome.  Hodge v. West, 
155 F.3d 1356 (Fed. Cir. 1998).  

The regulation and the Court decisions require that the new 
evidence be "so significant that it must be considered in 
order to fairly decide the merits of the claim."  38 C.F.R. 
§ 3.156(a).  The Federal Circuit has held that the 
legislative history suggested that the purpose behind the 
definition contained in Section 3.156 was not to require the 
veteran to demonstrate that the new evidence would properly 
change the outcome of the claim; rather, it was to emphasize 
the importance of review of the complete record for 
evaluation of a claim.  Hodge.  

In Elkins v. West, 12 Vet. App. 209 (1999), the Court held 
that the decision of the Federal Circuit in Hodge required 
replacement of the two-step Manio test with the three-step 
test.

Under the three-step test analysis in Elkins, VA must first 
determine whether the veteran has presented new and material 
evidence under 38 C.F.R. § 3.156(a) so as to have that 
finally denied claim reopened under 38 U.S.C.A. § 5108.  

Second, under the Elkins three-step test, if new and material 
evidence has been presented, immediately upon reopening the 
claim, VA must determine whether, based upon all the evidence 
of record in support of the claim and, presuming its 
credibility, the claim as reopened (and as distinguished from 
the original claim), is well grounded, pursuant to the 
provisions of 38 U.S.C.A. § 5107(a).  Third, if a claim is 
well grounded, VA would then proceed to evaluate the merits 
of a claim but only after a showing that the duty to assist 
under 38 U.S.C.A. § 5107(a) has been fulfilled.  

Veterans are presumed to be in sound condition when examined, 
accepted, and enrolled for service, except as to defects, 
infirmities, or disorders noted at the time of the 
examination, acceptance, and enrollment.  38 U.S.C.A. § 1111 
(West 1991).

A preexisting injury or disease will be considered to have 
been aggravated by active service, where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153 (West 1991); 
38 C.F.R. § 3.306(a) (1999).  Aggravation may not be conceded 
when the disability underwent no increase in severity during 
service on the basis of all the evidence of record pertaining 
to the manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153 (West 1991); 
38 C.F.R. § 3.306(b) (1999).  

In general under pertinent law and VA regulations, service 
connection requires that evidence that a disease or disorder 
was incurred in or aggravated by service or that the disease 
or disorder is otherwise attributable to service.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 (1999). 

The evidence obtained since the Board's final disallowance 
consists of communications from the veteran and his sister, 
and communications from several private physicians.  

Included is an April 1997 statement from Carmelo Lim Roco, 
M.D., who indicated that the veteran had been under his care 
since November 1993.  He stated that the veteran had a past 
medical history of left shoulder blunt trauma since March 
1942.  Current diagnoses included left shoulder 
osteoarthritis/tendinitis.  An April 1998 communication from 
the physician indicated the veteran was under his care for 
problems which included degenerative arthritis and tendinitis 
of the left shoulder.  An August 1998 statement from the 
physician is without reference to the veteran's left 
shoulder.  

In June 1997, the veteran's sister reported that prior to 
induction into the military, the veteran had never been sick.  
She stated that when he returned home in August 1942, he 
indicated that he had fallen from a cliff and dislocated his 
left shoulder joint in March 1942.  She related that he had 
continuing pain in the left shoulder ever since.  

In his substantive appeal dated in June 1998, the veteran 
reported that he underwent a physical examination, to include 
an X-ray study, around the time of his induction in September 
1941.  He believed that the records of all physical 
examinations were "deposited at the records section at Camp 
Lapu-Lapu."  He further related that he received treatment at 
the Regimental Hospital at Monkayo, Davao, in 1942.  However, 
he then added that "all records were all destroyed during the 
Japanese Army Occupation in the Philippine Islands."  

Received in April 1999 were several color photographs of the 
veteran.  

Received in May 1999 was an undated medical certificate 
signed by James Albacete, M.D., which was to the effect that 
the veteran had been examined and treated by him in March 
1999.  The veteran's diagnoses included "degenerative 
osteoarthritis."  No specific mention was made of the left 
shoulder.  

Also received in May 1999 were medical records from the 
Doctors Medical Center, Pinole, California. The records are 
with reference to left shoulder complaints or abnormalities. 

Also received in May 1999 was an August 1998 statement from a 
social worker indicating the veteran had been hospitalized 
because of a stroke.  No reference was made to problems with 
his left shoulder. 

In utilizing the evidence obtained since the last final 
disallowance in 1997, none of the medical evidence relates a 
left shoulder disability to service.  As such, the medical 
evidence is not so significant that it must be considered in 
order to fairly adjudicate the veteran's claim.  The 
communications from Dr. Lim Roco do not specifically address 
whether or not the veteran's left shoulder disability was 
incurred in or aggravated by active service.  The physician 
indicated in one of his communications that he did not begin 
treating the veteran until 1993, a time many years following 
service discharge.  The additional medical evidence which has 
been associated with the file is in no way probative as to 
the etiology of any left shoulder disability.  

The statement from the veteran's sister is based on her 
recollection of the veteran's status when she saw him a 
number of months following the alleged fall from a cliff in 
1942.  However, only individuals possessing specialized 
medical training or knowledge are competent to render 
opinions regarding medical diagnosis or causation.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The evidence 
does not show that either the veteran or his sister currently 
has a recognized degree of medical knowledge that would 
render an opinion by either as to medical diagnosis or 
causation competent.  

The statements from the veteran repeat contentions previously 
made and are therefore basically cumulative of evidence 
previously considered.  The undersigned notes that while in 
his June 1998 statement the veteran refers to medical 
treatment at a regimental hospital and at Camp Lapu-Lapu, he 
himself indicated that all such records were eventually 
destroyed by the Japanese Army and are, therefore, not 
available.  

In view of the foregoing, the evidence received since the 
Board's 1997 decision is duplicative, cumulative, or not 
supportive of the issue at hand.  Accordingly, new and 
material evidence has not been received and the claim is not 
reopened. 


ORDER

New and material evidence not having been received, the claim 
of entitlement to service connection for a left shoulder 
disability remains denied.  



		
	Robert E. O'Brien
	Acting Member, Board of Veterans' Appeals


 

